                Case 3:10-cv-03759-RS Document 190 Filed 12/26/18 Page 1 of 4




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   MARCIA BERMAN
     Assistant Branch Director
 3   M. ANDREW ZEE (CA Bar No. 272510)
     Attorney
 4   Civil Division, Federal Programs Branch
     U.S. Department of Justice
 5   450 Golden Gate Avenue, Room 7-5395
     San Francisco, CA 94102
 6   Telephone: (415) 436-6646
     Facsimile: (415) 436-6632
 7   E-mail: m.andrew.zee@usdoj.gov
 8   Attorneys for Defendants
 9
                                UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12
13    AMERICAN CIVIL LIBERTIES UNION OF
      NORTHERN CALIFORNIA, et al.,
14                                                             No. 3:10-cv-03759-RS (LB)

15                         Plaintiffs,
                                                               DEFENDANTS’ UNOPPOSED
16            v.                                               ADMINISTRATIVE MOTION FOR A
                                                               STAY OF SETTLEMENT CONFERENCE
17    FEDERAL BUREAU OF INVESTIGATION,                         DEADLINES IN LIGHT OF LAPSE OF
      et al.,                                                  APPROPRIATIONS
18
19                         Defendants.
                                                                  Conference Date: January 15, 2019
20                                                                Time: 10:00 a.m.
                                                                  Judge: Hon. Laurel Beeler
21                                                                Action Filed: July 15, 2015
22
23
24
25
26
27
28



     ACLU et al. v. FBI et al., No. 3:10-cv-03759-RS
     Defendants’ Administrative Motion to Stay Settlement Conference Deadlines in Light of Appropriations Lapse
                    Case 3:10-cv-03759-RS Document 190 Filed 12/26/18 Page 2 of 4



             Pursuant to Civil Local Rule 7-11, the United States of America hereby moves for a stay
 1
 2   of the deadline to submit settlement conference statements, currently set for January 8, 2019,

 3   and, if necessary, of the settlement conference set for January 15, 2019, in the above-captioned
 4
     case.
 5
             1.         At the end of the day on December 21, 2018, the appropriations act that had been
 6
 7   funding the Department of Justice expired and appropriations to the Department lapsed. The

 8   Department does not know when funding will be restored by Congress.
 9           2.         Absent an appropriation, Department of Justice attorneys are prohibited from
10
     working, even on a voluntary basis, except in very limited circumstances, including
11
     “emergencies involving the safety of human life or the protection of property.” 31 U.S.C.
12
13   § 1342.

14           3.         Undersigned counsel for the Department of Justice therefore requests a stay of the
15   deadline to submit settlement conference statements, which is currently set for January 8, 2019,
16
     until Congress has restored appropriations to the Department. The Government further requests,
17
     if necessary, a stay of the settlement conference set for January 15, 2019, in the event
18
19   appropriations are not restored prior to that date.

20             4.       If this motion for a stay is granted, undersigned counsel will notify the Court as
21
     soon as Congress has appropriated funds for the Department. The Government requests that, at
22
     that point, all current deadlines for the parties be extended commensurate with the duration of the
23
     lapse in appropriations.
24
25           5.         On December 26, 2018, subject to a limited allowance for orderly shutdown
26   activities, counsel for the Government contacted opposing counsel to inform Plaintiffs of this
27
28



     ACLU et al. v. FBI et al., No. 3:10-cv-03759-RS
     Defendants’ Administrative Motion to Stay Settlement Conference Deadlines in Light of Appropriations Lapse
                Case 3:10-cv-03759-RS Document 190 Filed 12/26/18 Page 3 of 4



     request and to request Plaintiffs’ position. Counsel for the Plaintiffs stated that Plaintiffs do not
 1
 2   oppose the relief requested in this motion.

 3           Therefore, although we greatly regret any disruption caused to the Court and the other
 4
     litigants, the Government hereby moves for a stay of the deadline to submit settlement
 5
     conference statements (and, if necessary, the settlement conference itself), until Department of
 6
 7   Justice attorneys are permitted to resume their usual civil litigation functions.

 8
     Dated: December 26, 2018.                                   Respectfully submitted,
 9
                                                                 U.S. DEPARTMENT OF JUSTICE
10                                                               JOSEPH H. HUNT
11                                                               Assistant Attorney General
                                                                 MARCIA BERMAN
12                                                               Assistant Branch Director
13
                                                                       /s/ Andrew Zee
14                                                               M. ANDREW ZEE (CA Bar No. 272510)
                                                                 Civil Division, Federal Programs Branch
15
                                                                 Attorneys for Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28



     ACLU et al. v. FBI et al., No. 3:10-cv-03759-RS
     Defendants’ Administrative Motion to Stay Settlement Conference Deadlines in Light of Appropriations Lapse
                Case 3:10-cv-03759-RS Document 190 Filed 12/26/18 Page 4 of 4




 1                                       CERTIFICATE OF SERVICE
 2           I hereby certify that on the 26th day of December, 2018, I electronically transmitted the
 3   foregoing document to the Clerk of Court using the ECF System for filing.
 4
                                                                       /s/ Andrew Zee
 5
                                                                      M. ANDREW ZEE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ACLU et al. v. FBI et al., No. 3:10-cv-03759-RS
     Defendants’ Administrative Motion to Stay Settlement Conference Deadlines in Light of Appropriations Lapse
